Exhibit 10.3 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (hereinafter referred to as the “Agreement”) made as of the Effective Date indicated below, by and among Mark Jarvis, an individual residing in Houston, TX(hereinafter referred to as "Executive") and Red Sun Mining, Inc., with offices in Santa Ana, (hereinafter referred to as "ZURVITA"). RECITALS WHEREAS, ZURVITA desire to retain the services of Executive (a) to render Executive’s services to ZURVITA as ZURVITA President on the terms and conditions as more particularly set forth herein; and WHEREAS, Executive is agreeable to rendering such services to ZURVITA on the terms and conditions set forth herein; and NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and restrictions contained herein, and other valuable consideration, the receipt of which is hereby acknowledged, each of the Parties, their respective personal representatives, heirs, successors and assigns, intending to be legally bound hereby agree as follows: SECTION 1: Incorporation of Recitals (a) Incorporation of Recitals.The above recitals are true and correct and are hereby incorporated herein by reference. SECTION 2:Employment Term, Duties and Acceptance. (a) ZURVITA hereby retains Executive for a period of two (2) years or such later date to which this Employment Agreement is otherwise extended or renewed by written instrument signed by both Parties, commencing on the date hereof (“Commencement Date”) (hereinafter referred to as the "Employment Period"), to render his services to ZURVITA upon the terms and conditions herein contained. Executive serve as ZURVITA’s Co-CEO, responsible for sales, marketing and downline/agent management and recruitment (“Co-CEO”). As Co-CEO, Executive shall have the right and prerogative of using the title “CEO”. Executive will report to and be responsible to ZURVITA’s Board of Directors and the Managing Co-CEO. Executive shall work with the Managing Co-CEO, who will be primarily responsible for ZURVITA’s administration, finance, and overall management (“Managing Co-CEO”), and who shall also report to and be responsible to the Board of Directors. In cases where Executive and the Managing Co-CEO do not agree, the authority of the Managing Co-CEO shall take precedence. Unless a new employment agreement is entered into by the parties, this Employment Agreement shall automatically be renewed for successive one (1) year periods unless either party notifies the other in writing no later than ninety (90) days prior to the expiration of the Employment Period that this Employment Agreement will terminate upon expiration of the Employment Period. (b) Executive hereby accepts the foregoing employment and agrees to render his services to ZURVITA in such a manner as to reflect his best efforts.
